Appellant was convicted for having in his possession equipment for the manufacture of intoxicating liquor. Punishment was assessed at three years in the penitentiary.
Chapter 61, Acts Thirty-seventh Legislature, 1st and 2d Called Sessions 1921, amending Chapter 78 of the Acts of the 36th Legislature, 2d Called Session, 1919, has been held to have repealed Section 1 of said Chapter 78 in so far as it made the possession of the equipment for the manufacture of intoxicating liquor a crime. See Vernon's Ann. P.C., Article 16; Cox v. State, 90 Tex.Crim. Rep.; 234 S.W. Rep. 531; McCowan v. State,90 Tex. Crim. 264, 234 S.W. Rep. 887; Betts v. State,90 Tex. Crim. 203, 235 S.W. Rep. 597; Harris v. State, 236 S.W. Rep. 467; Kitchen v. State, 90 Tex.Crim. Rep., 236 S.W. Rep. 476; Stephenson v. State, 90 Tex.Crim. Rep., 236 S.W. Rep. 477.
The judgment of the trial court must be reversed and the prosecution ordered dismissed.
Reversed and dismissed. *Page 418